Order, entered April 24, 1969, unanimously affirmed, without costs and disbursements. Under CPLR 3111, a notice of the taking of a deposition “may require the production of books, papers and other things in the possession, custody or control of the person to be examined to be marked as exhibits, and used on the examination.” Although a specification of the books and papers to be produced may properly be set forth in the notice, such specification is not generally necessary. In many instances, a proper specification in advance of the taking of any testimony would be impossible or impracticable. Here, in view of the claims of the respondents as to their inability to .produce certain of the specified books and records, and because there.is a question as to the materiality or. necessity for production of other specified books and records,- we do not consider it advisable at this time to review and pass upon the propriety of the specifications as they are broadly worded in the particular notice. The witnesses produced by respondents should, however, produce.for use on their examination stich books and records as are available and as are necessary to enable the witnesses to properly depose on matters relevant and material in the prosecution of the action. Concur —- Eager, J. P., Capozzoli, Tilzer, McGivern and Markewich, JJ.